Per Curiam.

So much of the account of expenses, as was due more than two years before the commencement of the action, cannot be recovered. The limitation in the statute is a bar to it. And the expense having been incurred by Norton, and the suit by him against Readfield for it not being determined, and the money paid by the town, until October, 1810,.can make no difference. The cause of action accrued to the town of Readfield when the expense was incurred ; and it was their own negligence that they did not sooner reimburse Norton. The statute gives no remedy but for the expense of maintenance. The plaintiffs are therefore entitled to no inore *279than $ 80, with the interest thereon. The verdict is to be altered to conform to this opinion, and judgment entered thereon.†
On the 26th day of May, 1815, departed this life, at his residence, in Williamstown, Berkshire County, the Honorable Daniel Dewet one of the Justices of this Court, in the-year of his age. H left the world in the prime of manhood ; but that life can never b accounted short which is filled with acts of duty to God, and of use fulness to mankind. An affectionate sketch of the character of the; deceased, by Chief Justice Parker, will be found in a supplement ta this volume

 Needham vs. Newton, post, 452. — Townsend vs. Billerica, 10 Mass. Rep. 411. — Harwick vs. Hallowell, 14 Mass. Rep. 184. — Watson vs. Cambridge, 15 Mass. Rep. 286.